DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 29th, 2021 have been entered. Claims 1, 3, 9, and 11-12 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed April 30th, 2021 and are hereby withdrawn in light of their correction. However, a matter of indefiniteness has arisen and is outlined in the appropriate section.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “directly adjacent” in claim 1 is used by the claim to the mats are directly adjacent (of the mats) while acknowledging the immediate antecedent limitation that 'the first mat is separated from the second mat by the first cover'; or otherwise are sequentially adjacent,” while the accepted meaning is “with no intervening elements.” The term is indefinite because the specification does not clearly redefine the term.
Notably, Examiner acknowledges recommending this suggestion in the Non-Final Office Action mailed April 30th, 2021. To the best of Examiner’s understanding, the suggested limitation was remarked on in the absence of other claimed subject matter in the claim (the first mat is separated from the second mat by the first cover), however, the term ‘directly’ has understanding in the art to typically mean in the absence of any definition to be ‘without intervening elements therebetween’. Therefore, there would appear to be a matter of indefiniteness arisen in the absence of any clarifying explicit definition. However, Examiner understands by applicant’s figures that the mats (solely the mats in absent consideration of any covers thereof) are directly adjacent (with the cover not being considered as ‘intervening’, despite separating the first and second mat). However, a more appropriate term in light of the other limitations in the claim and understandings/conventions of terms of the art would likely be ‘sequentially adjacent’. Where such a term establishes; positively, there is no intervening mats as the prior embodiment and combination of Tursi demonstrated (FIGS. 9-12), but that intervening elements may be present (the cover), but the mats themselves are sequentially next to each other without introducing an improper exclusionary proviso into the claim by amendment. For the purposes of examination the limitation ‘directly adjacent’ is construed as ‘sequentially adjacent’ in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somes (U.S. Pat. No. 96,989) in view of Stumpf (U.S. Pat. No. 6,347,423), Tursi, Jr. et al. (U.S. Pub. No. 2014/0201925), hereafter "Tursi"; Gill et al. (U.S. Pat. No. 8261388), hereafter "Gill"; Mikkelsen et al. (U.S. Pat. No. 8,881,328), hereafter "Mikkelsen"; and Howard (U.S. Pat. No. 3,156,965) with Howard used as a teaching reference on 'rubberized hair' in relation to Stumpf; and with Mikkelsen used as a motivational teaching reference that would be inherently understood but not explicitly recited in Tursi.
Regarding claim 1, Somes discloses in FIG. 2 an air-conditioned mattress (illustrated in FIG. 2) comprising: a mat device (B; FIG. 2) comprising a first mat (B; FIG. 2) configured as a three-dimensional structure (as illustrated in FIG. 2) made from a plurality of elastic filaments (col. 1, paragraph 10: ‘stuffed with hair or other material’) that are randomly tangled with each other, the filaments being connected at contact portions of the filaments in a way that a plurality of through holes are formed at non- contact portions of the filaments (col. 1, paragraph 5: ‘second, in ventilating such mattress or pillows, by either forcing air into and through, or by drawing it from the same’); a cover device covering the mat device (col. 1, paragraph 12: ‘these coverings may have a large opening in their upper sides’) and contacting at least a top surface of the first mat (as illustrated in FIG. 2), the first mat being more air-permeable than the cover device (col. 1, paragraph 11: ‘Their coverings are to be made of air-tight material’); and an air-conditioning device (D/D’/B’; FIG. 2) disposed inside or outside the mat device (in this instance outside) 
However, Somes does not explicitly disclose wherein the plurality of elastic filaments are thermoplastic in material and that the filaments are fixedly connected at contact portion, nor a second cover, wherein the mat device further comprises a second mat which is located under the first mat; the air-conditioning device is disposed in the second mat; wherein the second cover covers the first mat and the second mat, and the second cover covers the first cover, wherein the second cover contacts all of a bottom surface of the second mat.
Regardless, Stumpf teaches (FIGS. 9 and 10; Col. 2, lines 40-42) a mattress (As illustrated in FIG. 10) with filler material (22; FIG. 9) where “the material can be foam latex, sponge rubber, rubberized hair, or any of the resilient cushioning materials known” (Col. 2, lines 40-42). Thereby acknowledging that rubberized hair is a conventional material known to those of ordinary skill in the art in mattress construction. It is considered that, ‘rubberized hair’ as will be used throughout this action is to be understood in the context of Howard used as a teaching reference where the general product “rubberized hair” whose composition and general manufacture is taught in Col. 1, lines 10-50 of Howard as “a mass, usually in the form of a uniform layer or pad, of upholstery fibers intermingled with a relatively open texture…held together by a coating of an adhesive which remains flexible when dry… 
It would have been simple substitution to have incorporated the rubberized hair of Stumpf (Col. 2, lines 40-42) as a filler material in exchange of the hair filler material of Somes (page 1, col. 1, paragraph 10), where Stumpf openly acknowledges that rubberized hair is known as a conventional material to those of ordinary skill in the art in mattress construction (col. 2, lines 40-42).
However, Somes still does not explicitly disclose a second cover and wherein the mat device further comprises a second mat which is located under the first mat; the air-conditioning device is disposed in the second mat; wherein the second cover covers the first mat and the second mat, and the second cover covers the first cover, wherein the first mat is separated from the second mat via the first cover, and the first mat is directly adjacent to the second mat, wherein the second cover contacts all of a bottom surface of the second mat.
Regardless, Tursi teaches (FIGS. 1-3; Modified FIG. 1) a mattress device composed of mats that are assembled together (as illustrated in FIGS. 1-3), wherein there is provided a second cover (paragraph 0056: “When in use, the mattress 10 may be covered by a textile bedding sheet”) that surrounds a first cover (paragraph 0056: “The mattress 10 additionally may be encased in a protective, waterproof, moisture vapor permeable cover (not shown)”), the mat device (10; FIG. 1) further comprises a first mat (Modified FIG. 1) and a second mat (Modified FIG. 1), where the air conditioning device (80; FIG. 3) is disposed in the second mat (as illustrated in FIGS. 2 and 3), and the second cover covers the first mat and the second mat (paragraph 0056: textile bedding sheet), where the first mat is directly adjacent to the second mat (as illustrated in Modified FIG. 1). It is noted in Tursi (paragraphs 0047, 0048, 0054, and 0055) that the entirety of assembly 40/22/28/34/52 may be joined together, thereby forming a single ‘first mat’ as Modified FIG. 1 illustrates.

    PNG
    media_image1.png
    459
    607
    media_image1.png
    Greyscale

Modified FIG. 1
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the second cover, at least the second mat, and moved the air conditioning device (already present in Somes) within a second mat analogous to Tursi (paragraph 0056; Modified FIG. 1; and 80; FIG. 1-3) into the assembly of Somes (Somes: as illustrated in FIGS 1 and 2). Where notably, It is considered by Examiner that in Somes, air tight materials (such as rubber, plastic, latex, or other air tight materials) in direct contact with the human skin would prove discomforting and heat trapping in light of the inherent impermeable nature of the air-tight material where a perforation is not imparted (see Somes: FIG. 1). Therefore, it is considered by examiner that it would be beneficial to incorporate the second textile cover of Tursi that would avail greater cross-convection parallel to the surface area of the second cover. It is further considered in Tursi that “Locating the air flow unit below the torso supporting region facilitates more efficient air flow through the layers of the body support system to direct air to, or alternatively draw air away from, the torso supporting region… the advantages of the central location outweigh the disadvantages thought to arise from moving the air flow unit closer to the head supporting region of the body support system” (paragraph 0080). It is interpreted by examiner that this ‘movement’ can encompass both vertical and horizontal movement closer/toward the head supporting region. However there is no explicit comparison between the fan being moved exterior to interior of the mattress between Somes and Tursi outside of reasonable interpretation of Tursi’s combination.
Regardless, Mikkelsen teaches that “It will be appreciated that the fan 18 can be located outside of the body support 10 and connected in fluid communication with the internal chamber 16 via a suitable conduit (e.g., duct, tube, pipe, or combination thereof). However, the self-contained nature of the body support 10 and fan 18 described above can present significant advantages to a user and in the manufacturing process, such as (for example) increased portability of the body support and fan 18, protection against tampering of the fan by a user or other party, and improved air movement based upon the proximity of the fan 18 to the internal chamber 16” (Col. 9, lines 5-15). 
Therefore, it would have been simple modification to have incorporated the second cover, at least the second mat, and the air conditioning device within the second mat of Tursi (paragraph 0056; Modified FIG. 1; and 80, FIG. 3) into the assembly of Somes (Somes: as illustrated in FIGS. 1 and 2). Where the results would have been predictable as Somes and Tursi both utilize an air conditioning unit that passess through a staggered/convoluted medium (Somes’ hair/Somes’-Stumpf’s rubberized hair; and Tursi’s staggered sub layers 22/28/34; FIG. 2, as clarified in paragraph 0050) to facilitate airflow therethrough. Where the incorporation of a sheet that encloses all elements of the combination as Tursi teaches (paragraph 0056) facilitates a greater cross convection over the air-tight material of the first cover (Somes: as illustrated in FIG. 2) as discussed prior. Further, the incorporation of the second mat and the air conditioning device in said second mat would facilitate more efficient airflow as Tursi acknowledges (paragraph 0080), while providing additional inherent and art recognized benefits as 
However, while Somes in view of Stumpf/Howard and Tursi/Mikkelsen does provide a second cover as through Tursi with an arbitrary textile bedding sheet, the combination thereof does not explicitly provide wherein the second cover contacts all of a bottom surface of the second mat.
Regardless, Gill teaches (FIG. 1) a textile bedding sheet (70; FIG. 1), that covers the entire bottom surface of a mat (as conveyed through FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the eminently demonstrated and known mat of Gill (70; FIG. 1) for the arbitrary and unshown ‘textile bedding sheet’ of the combination, particularly Tursi’s arbitrary textile bedding sheet (Tursi: paragraph 0056: “When in use, the mattress 10 may be covered by a textile bedding sheet). It is considered by the Examiner that the statement made by Tursi “the mattress 10 may be covered by a textile bedding sheet”, does not distinguish or discourage a textile bedding sheet that envelopes the entire mattress (10). Where the mattress (10) is clearly and eminently demonstrated as the entire assembly in FIG. 3. Therefore, the covering of mattress (10) {in Tursi} is reasonably broad but arbitrary to include both partial covering and full covering/enveloping bed sheets, as Tursi does not distinguish ‘conventional sheets’ or similar. Further, the results would be predictable as Gill particularly uses an enveloping textile bedding sheet (Col. 4, lines 28-43: “The bed sheet 70 may be in the form of an enclosed casing…suitable material may be lamb wool, cotton, or like material”) and more particularly 
It would have been simple substitution to have replaced the arbitrary ‘textile bedding sheet’ of the combination (particularly Tursi’s arbitrary bed sheet recited in paragraph 0056) with the explicit and known fully enveloping bed sheet of Gill (Col. 4, lines 28-43). Wherein a fully enveloping bed sheet for an entire bedding assembly was known to the art through Gill (as demonstrated in FIG. 1), and that the results would have been predictable as Gill already contemplates the use of such a textile bedding cover with a bed that uses an air intake system (Col. 4, lines 20-22); wherein the combination particularly is for bedding with air intake systems (both Somes, as illustrated in FIGS. 1/2, and Tursi, as illustrated in FIGS. 1/3). It is not considered by Examiner to be hindsight bias to use a known cover with a bed with air delivery/intake systems in place of an arbitrary cover for a bed with air delivery/intake systems, it is considered that the textile bedding sheet of Gill is one such textile bedding sheet that can be used for the combination (Tursi’s) arbitrary textile bedding sheet. It is further considered that in the combination proposed, the first cover (in Somes, FIGS. 1/2) would separate the first mate from the second mat because the first cover completely encapsulates the first mat, which would therefore isolate it from the second mat. The combination hereafter “Somes Modified”.
Regarding claim 3, Somes Modified discloses (Somes: FIG. 2; Tursi: FIG. 2) the air-conditioned mattress as claimed in claim 1, wherein the air-conditioning device is disposed outside the first mat (As set forth above in claim 1, within the second mat); the air-conditioning device has an air outlet (Somes: ‘b’, FIG. 2; Tursi: 18: FIG. 2) and an air discharging duct (Somes: B1, FIG. 2; Tursi: 20, FIG. 2, paragraph 0041: “base galley members 20 are inserted into such hole(s) or cavity(ies) 18 to define air flow paths through the articulated base 12”); the first cover is provided on a bottom surface thereof with at least one opening (Somes: as illustrated in FIG. 2, the air discharging duct ‘B1’ passing through such an 
Regarding claim 12, Somes Modified discloses (Somes: FIG. 2; Tursi: paragraph 0056 with Gill: FIG. 1) the air-conditioned mattress as claimed in claim 2, wherein the second cover is more air-permeable than the first cover. Notably in Tursi/Gill, the second cover comprises a textile bedding sheet (Tursi: paragraph 0056; Gill: FIG. 1, Col. 4, lines 28-43), while the first cover comprises an air-tight material (Somes: Col. 1, paragraph 11), thus, the second cover is more air-permeable than the first cover.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somes Modified in further view of Stumpf. 
Regarding claim 9, Somes Modified discloses (Tursi: FIGS. 1-3) the air-conditioned mattress as claimed in claim 1, wherein the second mat (12; FIGS. 1-3) is configured as a three-dimensional structure (Tursi: As illustrated in FIGS. 1-3) made from {an} elastic {material) (paragraphs 0043 and 0045: polyurethane foam).
However, Somes Modified does not explicitly disclose wherein the second mat is made from a plurality of elastic thermoplastic filaments that are randomly tangled with each other; the thermoplastic filaments are fixedly connected at contact portions of the thermoplastic filaments in a way that a plurality of through holes are formed at non-contact portions of the thermoplastic filaments.
Regardless, Stumpf teaches (FIGS. 9 and 10; Col. 2, lines 40-42) a mattress (As illustrated in FIG. 10) with filler material (22; FIG. 9) where “the material can be foam latex, sponge rubber, rubberized hair, or any of the resilient cushioning materials known” (Col. 2, lines 40-42). Thereby acknowledging that rubberized hair is a conventional material known to those of ordinary skill in the art in mattress construction.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somes Modified in further view of Tursi.
Regarding claim 11, Somes Modified discloses (Somes: FIG. 2) the air-conditioned mattress as claimed in claim 1, wherein the first mat (Somes: FIG. 2) is of an arbitrary thickness. 
However, Somes does not explicitly disclose wherein the first mat is 5 centimeters thick.
Regardless, Tursi further teaches (FIG. 11) a first mat (top layer: 240; FIG. 11) with a reticulated material therein that is randomly tangled, fixedly connected at portions such that a plurality of through holes are formed, and further that the first mat is 5 cm (paragraph 0083: “top surface layer of two-inch thick reticulated viscoelastic polyurethane foam” where two inches is approximately 5.08 centimeters).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the dimensions of Tursi’s first mat in one embodiment (240; FIG. 11; paragraph 0083) into the arbitrary dimensions of the first mat of Somes (Somes: as illustrated in FIG. 1 and set forth in claim 1). Where it is acknowledged in Tursi that “a top surface layer of two-inch thick reticulated viscoelastic polyurethane foam was evaluated for user comfort when operated with air flow into the mattress”. Establishing a convention by persons of ordinary skill in the art to a standard first mat thickness.
Thus it would have been simple modification to have incorporated the dimensions of the first mat of Tursi in one embodiment (240; FIG. 11; paragraph 0083) into the first mat of Somes Modified .
Response to Arguments
Applicant’s arguments, see Remarks , filed July 29th, 2021, with respect to the rejection(s) of claim(s) 1 and dependents thereof under 103 with Somes in view of Stumpf/Howard, Tursi/Mikkelsen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 with Somes in view of Stumpf/Howard, Tursi/Mikkelsen, and Gill; under a different embodiment of Tursi that is disclosed in FIGS. 1-4, and paragraphs 44-55 predominently.
Where particularly, Tursi seems to possess a separate embodiment (FIGS. 1-3) that is structurally different than another embodiment (FIGS. 9-12). Wherein the previously referenced embodiment (FIGS. 9-12 can no longer meet the newly claimed subject matter of: the first mat ‘sequentially adjacent’ to the second mat. However, Tursi’s newly referenced embodiment (FIGS. 1-3) seems to provide a first mat (as demonstrated in Modified FIG. 1) and a second mat beneath the first mat (12, as further demonstrated in Modified FIG. 1/FIGS. 3 and 4). Where Tursi further remarks that the entirety of 22/28/34/40/52 can be joined together into a single mat effectively by joining through adhesives or fusing (paragraphs 0043, 0047, 0048, 0054, 0055: “joined” “adhesive” “flame lamination”). Where clearly, the presence of the staggering layers of Tursi (22/28/34; FIG. 2) appears to be convoluted to facilitate air flow and passage of vapor and similar in a capacity very similar to the hair/rubberized hair of Somes/Somes-Stumpf. Therefore, the results would appear to be predictable in providing/incorporating the lower layer (12; FIG. 2), the AC unit (80; FIG. 80) within the mattress (as illustrated in FIG. 3), and the textile cover (paragraph 0056) of Tursi into the assembly of Somes, where .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2021